Exhibit 10.3
DATED 27 October 2009
(1) COEUR D’ALENE MINES CORPORATION
as Guarantor
(2) COEUR ALASKA INC.
as Borrower
— and —
(3) CREDIT SUISSE
as Security Agent
CAPITAL EXPENDITURE AND
COST OVERRUN
GUARANTEE AND INDEMNITY

 



--------------------------------------------------------------------------------



 



CONTENTS

              1.  
DEFINITIONS AND INTERPRETATION
    1   2.  
GUARANTEE AND INDEMNITY
    3   3.  
NATURE OF GUARANTEE
    4   4.  
REINSTATEMENT
    5   5.  
WAIVER OF DEFENCES
    5   6.  
GUARANTOR INTENT
    6   7.  
APPROPRIATIONS AND SUSPENSE ACCOUNT
    6   8.  
DEFERRAL OF GUARANTOR’S RIGHTS
    7   9.  
REPRESENTATIONS OF THE GUARANTOR
    8   10.  
SET-OFF
    8   11.  
PAYMENT
    9   12.  
STAMP DUTY
    9   13.  
COSTS AND EXPENSES
    9   14.  
DEFAULT INTEREST
    9   15.  
CURRENCIES
    9   16.  
INDEMNITY
    10   17.  
CHANGES TO THE PARTIES
    10   18.  
MISCELLANEOUS
    10   19.  
DISCLOSURE
    11   20.  
NOTICES
    11   21.  
COUNTERPARTS
    12   22.  
GOVERNING LAW
    12   23.  
ENFORCEMENT
    12  

 



--------------------------------------------------------------------------------



 



THIS GUARANTEE AND INDEMNITY is made on       27 October 2009

BY:

(1)   COEUR D’ALENE MINES CORPORATION, a company incorporated in the State of
Idaho of the United States of America whose registered office is located at 505
Front Avenue, Coeur d’Alene, ID83814, United States, as guarantor (the
“Guarantor”); and   (2)   COEUR ALASKA INC., a company incorporated in the State
of Delaware of the United States of America, acting through its office at 505
Front Avenue, Coeur d’Alene, ID 83814, United States (the “Borrower”);

in favour of:

(3)   CREDIT SUISSE, a banking institution incorporated under the laws of
Switzerland, acting through its office at Paradeplatz 8, 8001 Zurich,
Switzerland, as security agent for the Secured Parties (as defined below) (the
“Security Agent”).

IT IS AGREED:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

  In this Deed:    

  (a)   terms defined in, or construed for the purposes of, the Term Facility
Agreement (as defined below) have the same meanings when used in this Deed
(unless the same are otherwise defined in this Deed); and     (b)   the
following terms have the following meanings:

    “Capex Liabilites” means in relation to the Construction Costs all of the
obligations of the Borrower under clause 23.4 of the Term Facility Agreement;  
    “Cost Overrun Liabilities” means any cost incurred in the Construction
Project which is (a) not specified in the Construction Expenditure Model or
(b) an increase in any item or cost heading relating to the Construction Project
above the amount for such item or cost as forecast in the Construction
Expenditure Model;       “Default Rate” means the rate of interest determined in
accordance with clause 8.3 of the Term Facility Agreement;       “Demand” means
a duly executed demand notice to be served by the Security Agent on the
Guarantor in the form set out in the schedule (Form of Demand);      
“Guaranteed Obligations” means the Capex Liabilities and/or the Cost Overrun
Liabilities;       “Party” means a party to this Deed and includes the Security
Agent whether or not it is a signatory to this Deed; and       “Term Facility
Agreement” means the term facility agreement dated on or about the date of this
Deed and made between, among others, (1) the Borrower, (2) the financial
institutions

1



--------------------------------------------------------------------------------



 



    listed in schedule 1 thereto and (3) Credit Suisse in its capacities as
Arranger, Security Agent, Facility Agent and Hedge Provider.

1.2   Interpretation

  (a)   Unless a contrary indication appears, any reference in this Deed to:

  (i)   the “Borrower", the “Guarantor” or the “Security Agent” shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees;     (ii)   “this Deed", the “Term Facility Agreement”,
any other “Finance Document” or any other agreement or instrument is a reference
to this Deed, the Term Facility Agreement, that Finance Document or other
agreement or instrument as amended, supplemented, extended, restated, novated
and/or replaced in any manner from time to time (however fundamentally and even
if any of the same increases the Borrower’s obligations or provides for further
advances);     (iii)   “including” or “includes” means including or includes
without limitation;     (iv)   “Guaranteed Obligations” includes obligations and
liabilities which would be treated as such but for the liquidation or
dissolution of or similar event affecting the Borrower; (v) a provision of law
is a reference to that provision as amended or re-enacted; and     (vi)   the
singular includes the plural and vice versa.

  (b)   References to clauses, paragraphs and schedules are to be construed,
unless otherwise stated, as references to clauses, paragraphs and schedules of
this Deed.     (c)   Clause headings are for ease of reference only and shall
not affect the construction of this Deed.     (d)   If the Security Agent
reasonably considers that an amount paid by the Guarantor under this Deed or by
the Borrower under a Finance Document is likely to be avoided or otherwise set
aside on the liquidation or administration of the Guarantor or the Borrower,
then that amount shall not be considered to have been irrevocably paid for the
purposes of this Deed.     (e)   The Parties intend that this document shall
take effect as a deed notwithstanding the fact that a Party may only execute
this document under hand.

1.3   Third party rights

    A person who is not a party to this Deed shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of
any term of this Deed.

1.4   Trust

    The Security Agent shall hold the benefit of all the obligations and
undertakings contained in this Deed and all its rights and claims under this
Deed as trustee for the Finance Parties from time to time.

2



--------------------------------------------------------------------------------



 



2.   GUARANTEE AND INDEMNITY   2.1   Capex Liabilities

    The Guarantor irrevocably and unconditionally:

  (a)   guarantees to the Security Agent the due and punctual observance and
performance by the Borrower of all the Borrower’s Capex Liabilities;     (b)  
undertakes with the Security Agent that whenever the Borrower does not pay or
discharge the Capex Liabilities when due, the Guarantor shall immediately, as
directed by the Security Agent in its absolute discretion:

  (i)   pay to the Borrower such amounts as certified by the Security Agent from
time to time as being required by the Borrower to enable the Borrower to meet
its Capex Liabilities;     (ii)   pay direct to an Approved Contractor or any
other person to whom Construction Costs are payable (being the person who is
owed monies by the Borrower) specified in writing by the Security Agent such
amounts as certified by the Security Agent from time to time as being required
by the Borrower to enable the Borrower to meet its Capex Liabilities; or    
(iii)   pay to the Security Agent such amounts as certified by the Security
Agent from time to time as being required to reimburse the Security Agent for
any sums it has paid to the Borrower, Approved Contractor or any other person to
whom Construction Costs are payable, in respect of the Borrower’s Capex
Liabilities,

      in each case promptly upon receipt by the Guarantor of a Demand (and in
any event not later than four Business Days from receipt of such Demand) in the
amount specified in such Demand.

2.2   Cost Overrun Liabilities

  (a)   The Guarantor irrevocably and unconditionally guarantees to the Security
Agent the due and punctual observance and performance by the Borrower of all the
Borrower’s Cost Overrun Liabilities.     (b)   The Guarantor irrevocably and
unconditionally undertakes to the Security Agent that it will on demand do any
of the following as directed by the Security Agent in its absolute discretion:

  (i)   pay to the Borrower such amounts as certified by the Security Agent from
time to time as being required to meet any Cost Overrun Liabilities; or     (ii)
  pay direct to an Approved Contractor or any other person to whom Construction
Costs are payable (being the person who is owed monies by the Borrower)
specified in writing by the Security Agent such amounts as certified by the
Security Agent from time to time as being required to meet any Cost Overrun
Liabilities; or     (iii)   pay to the Security Agent such amounts as certified
by the Security Agent from time to time as being required for the Security Agent
to meet any Cost Overrun Liabilities (or to reimburse the Security Agent for any
sums it has

3



--------------------------------------------------------------------------------



 



      paid to the Borrower, Approved Contractor or any other person to whom
Construction Costs are payable, to meet any Cost Overrun Liabilities),

      in each case promptly upon receipt by the Guarantor of a Demand (and in
any event not later than four Business Days from receipt of such Demand) in the
amount specified in such Demand.

  (c)   The Borrower covenants with the Security Agent that forthwith upon
becoming aware of the occurrence of a Cost Overrun Liability, or the likely
occurrence of a Cost Overrun Liability, it will notify the Security Agent in
writing giving details of the amount of such Cost Overrun Liability, the reasons
why such Cost Overrun Liability has arisen and any other information which the
Security Agent may request in relation to it and will confirm in writing whether
it has paid or caused to be paid such Cost Overrun Liability.     (d)   Each of
the Borrower and the Guarantor irrevocably and unconditionally agree with the
Security Agent that where any Cost Overrun Liability has arisen and is
outstanding the Guarantor will pay such Cost Overrun Liability in accordance
with the direction of the Security Agent in accordance with clause 2.2(a).

2.3   Limitation on liability

  (a)   The total amount recoverable under clause 2.1 (Capex Liabilities) shall
not exceed the sum of US$65,700,000 together with any amounts payable by the
Guarantor pursuant to clause 14 (Costs and expenses) of this Deed and/or clause
15 (Default interest) of this Deed.     (b)   The total amount recoverable under
clause 2.2 (Cost Overrun Liabilities) shall not exceed the sum of US$5,000,000
together with any amounts payable by the Guarantor pursuant to clause 14 (Costs
and expenses) of this Deed and/or clause 15 (Default interest) of this Deed.

2.4   Indemnity

    The Guarantor irrevocably and unconditionally agrees with the Security Agent
that if, for any reason, any amount claimed by the Security Agent under this
Deed is not recoverable on the basis of a guarantee, it will be liable as a
principal debtor and primary obligor to indemnify the Security Agent against any
cost, loss or liability it incurs as a result of the Borrower not paying any
amount payable by it in respect of it’s Capex Liabilities or Cost Overrun
Liabilities. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this Deed if the amount claimed
had been recoverable on the basis of a guarantee.

3.   NATURE OF GUARANTEE   3.1   Continuing guarantee

    This Deed is a continuing guarantee and will extend to the ultimate balance
of all the Guaranteed Obligations, regardless of any intermediate payment or
discharge in whole or in part.

4



--------------------------------------------------------------------------------



 



3.2   Additional and separate guarantee

    This Deed is in addition to, and without prejudice to and shall not merge
with, any other right, remedy, guarantee or Security which the Security Agent
may at any time hold for any of the Guaranteed Obligations.   3.3   Immediate
recourse       The Guarantor waives any right it may have of first requiring the
Security Agent (or any trustee or agent on its behalf) to proceed against or
enforce any other rights or security or claim payment from any person before
claiming from the Guarantor under this Deed. This waiver applies irrespective of
any law or any provision of a Finance Document to the contrary.   3.4   No
discharge       If the Security Agent releases or discharges any guarantor from
any other guarantee of the Guaranteed Obligations (or part of them), or accepts
any composition from or makes any arrangements with any of them, it shall not,
as a result, release or discharge any other party from this Deed or any other
guarantee.   4.   REINSTATEMENT       If any discharge, release or arrangement
(whether in respect of the obligations of the Borrower or any security for those
obligations or otherwise) is made by the Security Agent in whole or in part on
the faith of any payment, security or other disposition which is avoided or must
be restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of the Guarantor under this Deed will continue or
be reinstated as if the discharge, release or arrangement had not occurred.   5.
  WAIVER OF DEFENCES       The obligations of the Guarantor un der this Deed
will not be affected by an act, omission, matter or thing which, but for this
Deed, would reduce, release or prejudice any of its obligations under this Deed
(without limitation and whether or not known to it or the Security Agent)
including:

  (a)   any time, waiver or consent granted to, or composition with, the
Borrower or any other person;     (b)   the release of the Borrower or any other
person under the terms of any composition or arrangement with any creditor;    
(c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Borrower, any other surety or any other person, or
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument, or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of the
Borrower, the Guarantor, the Security Agent or any other person;

5



--------------------------------------------------------------------------------



 



  (e)   any amendment, novation, supplement, extension (whether of maturity or
otherwise), restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Finance Document or any other document or security;
    (f)   any unenforceability, illegality or invalidity of any obligation of
any person under any Finance Document or any other document or security; or    
(g)   any insolvency or similar proceedings.

6.   GUARANTOR INTENT       Without prejudice to the generality of clause 5
(Waiver of defences), the Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to any Finance Document and/or any
facility or amount made available under any Finance Document for the purposes of
or in connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variations
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.   7.   APPROPRIATIONS AND SUSPENSE ACCOUNT   7.1   Right
of appropriation

  (a)   All monies received or recovered by the Security Agent from the
Guarantor or the Borrower or any other person in respect of the Guaranteed
Obligations may be applied by the Security Agent to reduce any part of the
Guaranteed Obligations or as it sees fit or in accordance with clause 7.2
(Application and suspense account).     (b)   Any such appropriation shall
override any appropriation by the Borrower or Guarantor.

7.2   Application and suspense account       Until all the amounts which may be
or become payable by the Borrower under or in connection with the Finance
Documents have been irrevocably paid in full, the Security Agent (or any trustee
or agent on its behalf) may:

  (a)   refrain from applying or enforcing any other monies, security or rights
held or received by it (or any trustee or agent on its behalf) in respect of the
Guaranteed Obligations or apply and enforce the same in such manner and order as
it sees fit (whether against those amounts or otherwise) and the Guarantor shall
not be entitled to the benefit of the same; and     (b)   hold in an
interest-bearing suspense account any monies received from the Guarantor or on
account of the Guarantor’s liabilities under this Deed.

6



--------------------------------------------------------------------------------



 



8.   DEFERRAL OF GUARANTOR’S RIGHTS   8.1   Deferral of rights       Until and
unless the Security Agent otherwise directs, the Guarantor shall not exercise
any rights which it may have by reason of performance by it of its obligations
under the Finance Documents or by reason of any amount being payable, or
liability arising, under this Deed:

  (a)   to be indemnified by the Borrower;     (b)   to claim any contribution
from any other guarantor of the Borrower’s obligations under the Finance
Documents;     (c)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of the Security Agent under the
Finance Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Finance Documents by the Security Agent;     (d)   to bring
legal or other proceedings for an order requiring the Borrower to make any
payment, or perform any obligation, in respect of which any Guarantor has given
a guarantee, undertaking or indemnity under clause 2 (Guarantee and Indemnity);
    (e)   to exercise any right of set-off against the Borrower; and/or     (f)
  to claim or prove as a creditor of the Borrower in competition with the
Security Agent.

      If the Guarantor receives any benefit, payment or distribution in relation
to such rights or any security as a result of any breach of clause 8.2 (No
security) it shall:

  (i)   hold that benefit, payment, security or distribution, to the extent
necessary to enable all the Guaranteed Obligations to be repaid in full on trust
for the Security Agent; and     (ii)   promptly pay or transfer the same to the
Security Agent or as the Security Agent may direct for application in or towards
discharge of the Guaranteed Obligations.

8.2   No security       Until all the amounts which may be or become payable by
the Borrower under or in connection with the Finance Documents have been
irrevocably paid in full, and unless the Security Agent otherwise directs, the
Guarantor shall not have or take from the Borrower or any other surety for any
Guaranteed Obligation any security in respect of its liability under this Deed
or in respect of any other obligation or liability which the Borrower has or may
in future have to the Guarantor.   8.3   Additional security       This
guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Security Agent.   8.4  
Trust and obligation to deliver       The Guarantor shall hold on trust for the
Security Agent any monies or other assets received or recovered by the Guarantor
and any security taken from the Borrower or any other person in pursuance of, or
in breach of, this clause 8 as security for the Guarantor’s liability under

7



--------------------------------------------------------------------------------



 



    this Deed, and, upon request by the Security Agent, the Guarantor shall
immediately deposit such security with the Security Agent (or as it may direct)
or pay or transfer such monies or assets to the Security Agent for application
in or towards the discharge of the Guaranteed Obligations.   9.  
REPRESENTATIONS OF THE GUARANTOR   9.1   Facility Guarantee       The Guarantor
makes the representations and warranties set out in clause 9 of the Facility
Guarantee to the Security Agent, as if those representations and warranties were
set out in full (mutatis mutandis) in this Deed.   9.2   Repetition       The
representations and warranties set out in clause 9 of the Facility Guarantee and
incorporated into this Deed pursuant to clause 9.1 (Facility Guarantee) above
are also deemed to be made by the Guarantor by reference to the facts and
circumstances then existing on each date on which any representation or warranty
is made or deemed to be made by the Borrower pursuant to the Term Facility
Agreement.   10.   RELEASE AND TERMINATION       Upon the full and final payment
of the Secured Obligations (subject to clause 1.2(d)):

  (a)   any guarantee, undertaking, indemnity or any other obligation pursuant
to clause 2 (Guarantee and Indemnity) shall terminate; and     (b)   the
Guarantor shall be unconditionally and irrevocably released from all its
obligations under this Deed.

11.   SET-OFF

  (a)   The Security Agent may (but shall not be obliged to) set off any
obligation which is due and payable by either the Borrower or the Guarantor and
unpaid (whether under the Finance Documents or which has been assigned to the
Security Agent by either the Borrower or the Guarantor) against any obligation
(whether or not matured) owed by the Security Agent to such Borrower or
Guarantor, regardless of the place of payment, booking branch or currency of
either obligation.     (b)   At any time after an Event of Default has occurred
and is continuing (and in addition to its rights under this clause 10), the
Security Agent may (but shall not be obliged to) set-off any contingent
liability owed by either the Security Agent under any Finance Document against
any obligation (whether or not matured) owed by the Security Agent to such
Borrower or Guarantor, regardless of the place of payment, booking branch or
currency of either obligation.     (c)   If the obligations are in different
currencies, the Security Agent may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.     (d)
  If either obligation is unliquidated or unascertained, the Security Agent may
set off in an amount estimated by it in good faith to be the amount of that
obligation.

8



--------------------------------------------------------------------------------



 



12.   PAYMENT   12.1   Payments       Subject to clause 12.2 (Gross-up), all
payments to be made by the Guarantor under this Deed shall be made without (and
free and clear of, and without any deduction for or on account of) any set-off
or counterclaim, or (except to the extent compelled by law) any deduction or
withholding for or on account of tax.   12.2   Gross-up       If the Guarantor
is compelled by law to make any deduction or withholding from any sum payable
under this Deed, the sum so payable by the Guarantor shall be increased so as to
result in the receipt by the Security Agent of a net amount equal to the full
amount expressed to be payable under this Deed.   13.   STAMP DUTY       The
Guarantor shall pay and shall indemnify the Security Agent on demand against any
cost, loss or liability the Security Agent incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Deed.   14.  
COSTS AND EXPENSES   14.1   Transaction and amendment expenses       The
Guarantor shall promptly on demand pay to the Security Agent the amount of all
reasonable costs, charges and expenses (including, without limitation,
reasonable legal fees, valuation, accountancy and consultancy fees (and any VAT
or similar Tax thereon)) incurred by the Security Agent in connection with any
actual or proposed amendment or extension of, or any waiver or consent under,
this Deed.   14.2   Enforcement and preservation costs       The Guarantor shall
promptly on demand pay to the Security Agent the amount of all costs, charges
and expenses (including, (without limitation) legal fees (and any VAT or similar
Tax thereon)) incurred in connection with the enforcement, exercise or
preservation (or the attempted enforcement, exercise or preservation) of any of
their respective rights under this Deed.   15.   DEFAULT INTEREST       Any
amount which is not paid under this Deed when due shall bear interest (both
before and after judgment and payable on demand) from the due date until the
date on which such amount is unconditionally and irrevocably paid and discharged
in full on a daily basis at the Default Rate from time to time. Interest payable
at the Default Rate will accrue from day to day and will be compounded at such
intervals as the Security Agent considers appropriate.   16.   CURRENCIES   16.1
  Currency of account       Payments under this Deed in relation to the
Guaranteed Obligations shall be made in the Base Currency, and each payment in
respect of costs, expenses or Taxes under this Deed shall be made in the
currency in which the costs, expenses or Taxes are incurred.

9



--------------------------------------------------------------------------------



 



16.2   Currency indemnity       If any sum due from the Guarantor under this
Deed (a “Sum"), or any order, judgment or award given or made in relation to a
Sum, has to be converted from the currency (the “First Currency") in which that
Sum is payable into another currency (the “Second Currency") for the purpose of:

  (a)   making or filing a claim or proof against the Guarantor; or     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

    the Guarantor shall, as an independent obligation, indemnify the Security
Agent on demand against any cost, loss or liability arising out of or as a
result of the conversion including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to the Security Agent
at the time of its receipt of that Sum.   16.3   Waiver       The Guarantor
waives any right it may have in any jurisdiction to pay any amount under this
Deed in a currency or currency unit other than that in which it is expressed to
be payable.   17.   INDEMNITY       The Guarantor shall indemnify the Security
Agent promptly on demand, against any cost, loss, liability or expense (however
arising) incurred by the Security Agent as a result of or in connection with any
breach by the Guarantor of any of its obligations under this Deed.   18.  
CHANGES TO THE PARTIES   18.1   The Guarantor       The Guarantor may not assign
or transfer any of its rights or obligations under this Deed.   18.2   The
Security Agent       The Security Agent may assign or transfer all or any part
of its rights under this Deed in accordance with the Term Facility Agreement.
The Guarantor shall, immediately upon being requested to do so by the Security
Agent and at the cost of the Guarantor, enter into such documents as may be
necessary or desirable to effect such transfer.   19.   MISCELLANEOUS   19.1  
Accounts       In any litigation proceedings arising out of or in connection
with this Deed, the entries made in the accounts maintained by the Security
Agent are prima facie evidence of the matters to which they relate.   19.2  
Calculations and certificates       Any certification or determination by the
Security Agent of a rate or amount under this Deed or the Term Facility
Agreement (including details of any relevant calculation thereof) shall, in the
absence of manifest error, be conclusive evidence of the matters to which it
relates and shall be binding on the Guarantor.

10



--------------------------------------------------------------------------------



 



19.3   Partial invalidity       All the provisions of this Deed are severable
and distinct from one another and if at any time any provision of this Deed is
or becomes illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.  
19.4   Remedies and waivers       No failure to exercise, nor any delay in
exercising, on the part of the Security Agent, any right or remedy under this
Deed or any Finance Document shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy. The rights and remedies provided in
this Deed are cumulative and not exclusive of any rights or remedies provided by
law.   19.5   Amendments and waivers       Any provision of this Deed may be
amended only if the Security Agent and the Guarantor so agree in writing. Any
breach of this Deed may be waived before or after it occurs only if the Security
Agent so agrees in writing. A waiver given or consent granted by the Security
Agent under this Deed will be effective only if given in writing and then only
in the instance and for the purpose for which it is given.   20.   DISCLOSURE  
    The Security Agent may disclose to a prospective assignee or transferee or
to any other person who may propose entering into contractual relations with the
Security Agent in relation to the Term Facility Agreement such information about
the Guarantor in relation to this Deed as the Security Agent may consider
appropriate.   21.   NOTICES   21.1   Communication in writing       Any
communication to be made under or in connection with this Deed shall be made in
writing and, unless otherwise stated, may be made by fax or letter.   21.2  
Addresses       The address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
this Deed are those identified with its name in the execution pages of this
Deed, or any substitute address, fax number or department or officer as the
Guarantor, Borrower or the Security Agent may notify to the other Party by not
less than five Business Days’ notice.   21.3   Delivery

  (a)   Subject to clause 21.3(b), any communication or document made or
delivered by one person to another under or in connection with this Deed will
only be effective:

  (i)   if by way of fax, when received in legible form; or

11



--------------------------------------------------------------------------------



 



  (ii)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

      and, if a particular department or officer is specified as part of its
address details provided under clause 21.2 (Addresses), if addressed to that
department or officer.

  (b)   Any communication or document to be made or delivered to the Security
Agent will be effective only when actually received by the Security Agent and
then only if it is expressly marked for the attention of the department or
officer specified in clause 21.2 (Addresses) (or any substitute department or
officer as the Security Agent shall specify for this purpose).

22.   COUNTERPARTS       This Deed may be executed in any number of
counterparts, and this has the same effect as if the signatures (and seals, if
any) on the counterparts were on a single copy of this Deed.   23.   GOVERNING
LAW       This Deed and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.   24.   ENFORCEMENT   24.1
  Jurisdiction

  (a)   The courts of England have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute relating to
the existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a “Dispute").    
(b)   Each of the Guarantor and the Borrower agrees that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no party will argue to the contrary.     (c)   This clause 24 is for
the benefit of the Security Agent only. As a result, the Security Agent shall
not be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction. To the extent allowed by law, the Security Agent may
take concurrent proceedings in any number of jurisdictions.

24.2   Service of process       Without prejudice to any other mode of service
allowed under any relevant law, each of the Guarantor and the Borrower:

  (a)   irrevocably appoints Law Debenture Corporate Services Limited as its
agent for service of process in relation to any proceedings before the English
courts in connection with this Deed; and     (b)   agrees that failure by a
process agent to notify the Guarantor of the process will not invalidate the
proceedings concerned.

12



--------------------------------------------------------------------------------



 



IN WITNESS of which this Deed has been duly executed by each of the Guarantor
and the Borrower as a deed and duly executed by the Security Agent and has been
delivered on the first date specified on page 1 of this Deed.

13



--------------------------------------------------------------------------------



 



SCHEDULE
Form of Demand

     
To:
  Coeur d’Alene Mines Corporation
 
   
Attention:
  u
 
   
Date:
  u

DEMAND UNDER THE CAPITAL EXPENDITURE AND COST OVERRUN GUARANTEE AND INDEMNITY
We refer to the Capital Expenditure and Cost Overrun Guarantee and Indemnity
granted by Coeur d’Alene Mines Corporation as guarantor in favour of Credit
Suisse as security agent (the “Security Agent”) and dated [u] 2009 (the
“Guarantee”).
Unless otherwise indicated, all terms used in this letter have the meaning given
to them in the Guarantee.

1.   The Borrower has failed to meet its [Capex Liabilities][Cost Overrun
Liabilities] and the Security Agent is entitled to demand payment from the
Guarantor in respect of those [Capex Liabilities][Cost Overrun Liabilities]
pursuant to [clause 2.1 (Capex Liabilities)] or [2.2 (Cost Overrun Liabilities)]
of the Guarantee.   2.   The Security Agent certifies that the total amount
payable in respect of the [Capex Liabilities][Cost Overrun Liabilities] is
US$u           ([insert amount in words] US dollars).   3.   Pursuant to the
Guarantee, the Security Agent hereby requires the Guarantor to pay to [the
Borrower][the Security Agent][insert name of Approved Contractor or any other
person to whom Construction Costs are payable] US$u           ([insert amount in
words] US dollars) directly to account number [u] designated [“u”] in respect of
such [Capex Liabilities][Cost Overrun Liabilities].

This notice shall be governed by and construed in accordance with English law.

          For and on behalf of
CREDIT SUISSE
    By:         Name:         Title:      

14



--------------------------------------------------------------------------------



 



         

EXECUTION PAGES

     
THE GUARANTOR
   
 
   
EXECUTED as a deed by:
  )
COEUR D’ALENE MINES
  )
CORPORATION
  )
 
   
Acting by:
  /s/ Mitchell J. Krebs
 
   
Name:
  Mitchell J. Krebs
 
   
Title:
  Chief Financial Officer
 
   
Address:
  505 Front Avenue, PO Box 1

 
  Coeur d’Alene, ID 83816-0316

 
  United States
 
   
Attention:
  The General Manager
 
   
Telephone:
  +1 208 667 3511
 
   
Fax:
  +1 208 667 2213
 
   
Email:
  KKast@coeur.com / MKrebs@coeur.com
 
   
Copy to:
  505 Front Avenue, PO Box 1

 
  Coeur d’Alene, ID 83816-0316

 
  United States
 
   
 
  Attn: Mitchell J. Krebs
 
   
 
  +1 208 769 8152 (telephone)
 
   
 
  +1 208 667 2213 (fax)
 
   
 
  MKrebs@coeur.com (email)
 
   
THE BORROWER
   
 
   
EXECUTED as a deed by:
  )
COEUR ALASKA INC.
  )
 
  )
 
   
Acting by:
  /s/ Mitchell J. Krebs
 
   
Name:
  Mitchell J. Krebs
 
   
Title:
  Chief Financial Officer

15



--------------------------------------------------------------------------------



 



     
Address:
  3031 Clinton Drive, Suite 202

 
  Juneau, AK 99801

 
  United States
 
   
Attention:
  The General Manager
 
   
Telephone:
  +1 208 667-3511
 
   
Fax:
  +1 208 667-2213
 
   
Email:
  KKast@coeur.com
 
   
With a copy to:
  505 Front Avenue, PO Box 1

 
  Coeur d’Alene, ID 83816-0316

 
  United States
 
   
Attention:
  Mitchell J. Krebs
 
   
Telephone:
  +1 208 769 8152
 
   
Fax:
  +1 208 667 2213
 
   
Email:
  MKrebs@coeur.com
 
   
THE SECURITY TRUSTEE
   
 
   
EXECUTED by:
  )
CREDIT SUISSE
  )
 
   
Acting by:
  /s/ C. D. Hunter
 
   
Name:
  C.D. Hunter
 
   
Title:
  Director
 
   

  /s/ Flavia R. Sennhanser  
Name:
  Flavia R. Sennhanser
 
   
Title:
  Vice President
 
   
Address:
  Giesshuebelstrasse 30, 8070 Zurich

 
  Switzerland

16



--------------------------------------------------------------------------------



 



     
Attention:
  Flavia Sennhauser / Erik Boehmer
 
 
Telephone:
  +41 44 334 68 43 / +41 44 333 21 39
 
 
Fax:
  +41 44 333 21 04
 
   
Email:
  flavia.r.sennhauser@credit-suisse.com /
erik.boehmer@credit-suisse.com

17